{¶ 21} I concur in the majority opinion. However, unlike the majority, I do find Blakely would have applied to the potential sentence in this case. However, I concur in the majority decision because Blakely
does not apply retroactively to cases already final on direct review. In Re: Dean (11th Cir. 2004), 375 F. 3d. 1287, 1290.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Muskingum County Court of Common Pleas is affirmed. Costs assessed to appellant.